Citation Nr: 0510598	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
other than tinea cruris of the groin, to include as due to 
herbicide exposure. 

2.  Entitlement to an increased rating for a scar, shell 
fragment wound of the neck, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  During the course of the appeal, the 
claims folder was transferred to the RO in Cleveland, Ohio.  

The veteran's claims were previously before the Board, and in 
December 2000 and August 2003 remands they were returned to 
the RO for additional development.  That development has been 
completed, and the claims are once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have a skin disorder, other 
than tinea cruris of the groin, that is etiologically related 
to active service or herbicide exposure during active 
service.

2.  Residuals of the veteran's neck scar are not shown to be 
manifested by a severely disfiguring scar; a scar with two or 
three characteristics of disfigurement; moderate limitation 
of motion of the cervical spine; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees. 




CONCLUSIONS OF LAW

1.  A skin disorder, other than tinea cruris of the groin, 
was not incurred in or aggravated by active service, and is 
not due to herbicide exposure in service.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  The schedular criteria for a rating in excess of 10 
percent for a scar, shell fragment wound of the neck, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (1996), 
Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804-7800 (1997 & 2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 1997 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 1997 statement of the case and 
supplemental statements of the case issued in November 1997, 
January 2003, and October 2004, the RO notified the veteran 
of regulations pertinent to service connection and increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a April 2001 and April 2004 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in November 1996, September 1998, April 2002 and 
April 2004.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the May 1997 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until April 2001 and April 2004.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in April 
2001 and April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in April 2001 and April 
2004 was not given prior to the May 1997 RO adjudication of 
the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the October 2004 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the August 1998 personal hearing; service 
medical records; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Skin disorder

The veteran is seeking entitlement to service connection for 
a skin disorder, other than tinea cruris of the groin, to 
include as due to herbicide exposure during active service.  
The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the claim and service connection 
therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including chloracne, 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2004).  Chloracne 
must be manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2004); "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Notably, the above herbicide presumption of service 
connection attaches only to certain diseases listed in 
3.309(e).  See 38 C.F.R. § 3.307(a)(6).  As discussed below, 
the veteran has been diagnosed with dermatitis, tinea 
corporis, and xerosis (eczema); however, he has not been 
diagnosed with chloracne.  As none of his confirmed diagnoses 
are included in the list of diseases required for the 
presumption of service connection to attach, the Agent Orange 
law on presumptive service connection is inapplicable to this 
case.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003); see also 59 Fed. Reg. 341-346 (1994); 61 
Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disorder, service 
medical records contain no complaints, treatment, or 
diagnosis of a skin disorder.  At separation in December 
1969, the veteran's skin was "normal."  

With respect to evidence of a current disability, during VA 
outpatient treatment in February 1985, it was noted that the 
veteran had an intermittent pruritic rash on his legs.  A 
November 1996 VA examination report noted that the veteran 
claimed to have developed a rash on his right knee during 
service.  An examination showed an irregularly rounded patch 
of thickened epithelium in the popliteal space of the right 
knee that resembled old dermatitis, though active dermatitis 
was not observed.  The veteran was diagnosed with tinea 
corporis.  

At his August 1998 personal hearing, the veteran asserted 
that immediately following service he developed a rash on his 
feet, arms, and hands.  He testified that he did not seek 
treatment for a skin disorder until 10 or 11 years after 
service. 

At his September 1998 VA examination, the veteran was 
diagnosed with inactive folliculitis.  In July and October 
1996, it was noted that he had chronic dermatitis of the 
hands and feet.  In December 1996, he was noted to have 
bilateral hand rash that he felt was possibly work-related 
and had begun in February 1995.  

During VA outpatient treatment in January 2003, the veteran 
reported having a pruritic back rash that flared weekly.  He 
denied scales or vesicles and was diagnosed with dermatitis.  

At his April 2004 VA examination, the veteran stated that he 
had a raised rash on the back of his legs and right scapular 
area during service.  Following service in 1979, he stated 
that he sought treatment and was given various lotions that 
provided temporary relief.  He reported that he had lesions 
on his hands that would "welt up," drain pus, and blister 
frequently.  On examination, the veteran exhibited eczema on 
both hands without evidence of chloracne, acne, papules, 
pustules, or cysts.  He also had diffuse eczema on the dorsal 
surface and posterior Achilles tendon area of both feet and 
scapula.  Following an examination, the veteran was diagnosed 
with diffuse xerosis (eczema).  The examiner stated that the 
veteran's skin disorder of the groin was the only condition 
that was consistently traced back to Vietnam.  He opined that 
as the veteran did not seek treatment until 1979 for any skin 
disorder and did not seek treatment during service, it was 
therefore less likely than not that his xerosis was related 
to active service.  He also indicated that the xerosis was 
specifically less likely than not related to herbicide 
exposure during service.  Finally, he opined that the veteran 
had no history or evidence of chloracne.  

With respect to an objective medical opinion linking the 
veteran's diagnosed xerosis, dermatitis, and tinea corporis 
to active service, the Board finds no opinions in the record.  
While the veteran has been diagnosed with several different 
skin disorders, no medical professional has linked the 
disorders to active service.  To the contrary, the April 2004 
VA examiner specifically stated that it was less likely than 
not that the veteran's xerosis was related to active service.  
In sum, the veteran has submitted no objective medical 
evidence linking any skin disorder to active service.  Absent 
such a medical opinion, service connection is not warranted 
and the veteran's claim must be denied.

To the extent that the veteran contends that he has a skin 
disorder that is related to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

2.  Neck scar

The veteran is currently assigned a 10 percent disability 
rating for a scar, shell fragment wound of the neck under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7804-7800 
(2004).  He contends that his neck scar is more disabling 
than currently evaluated and has appealed for an increased 
rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As noted above, the veteran is currently seeking an increased 
disability rating for his service-connected scar, shell 
fragment wound of the neck.  His neck scar is currently 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7804-7800 (2004).  

Of note, in the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  Injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  

Under prior law, Diagnostic Code 7800 provided a 10 percent 
disability rating for moderately disfiguring scars of the 
head, face, or neck.  See 38 C.F.R. § 4.118 (1996).  A 30 
percent disability rating was warranted for disfiguring scars 
of the head, face, or neck that were severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  Finally, a 50 percent rating was assigned for 
disfiguring scars with complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  Id.  

Diagnostic Code 7803 assigned a 10 percent disability rating 
for scars, superficial, poorly nourished, with repeated 
ulceration.  Diagnostic Code 7804 assigned a 10 percent 
disability rating for scars, superficial, tender, and painful 
on objective demonstration.  See 38 C.F.R. § 4.118 (1996).  
Diagnostic Code 7805 provided that "other" scars should be 
rated on limitation of function of the part affected.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in the January 
2003 supplemental statement of the case.  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's left eye disorder.  VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00.

Under the new criteria, Diagnostic Code 7800 provides a 10 
percent rating for a scar of the head, face, or neck with one 
characteristic of disfigurement.  Note (1): The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar that is 5 or more inches (13 or 
more cm.) in length; a scar that is at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar is 
elevated or depressed on palpation; scar is adherent to 
underlying tissue; skin that is hypo- or hyper-pigmented in 
an area exceeding six square inches (36 sq. cm.); skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); skin is indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Also under Diagnostic Code 7800, a 20 percent disability 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  38 C.F.R. § 4.118 
(2004).  A 50 percent disability rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement. Finally, an 80 percent 
disability rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Id.

Diagnostic Code 7803 assigns a 10 percent disability rating 
for unstable, superficial scars.  38 C.F.R. § 4.118 (2004).  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are painful on examination.  Id.  
Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  Id.  

With respect to rating the veteran's neck scar on limitation 
of function of the affected part, the Board notes that under 
prior law, Diagnostic Code 5290 provided a 10 percent 
disability rating when limitation of motion of the cervical 
spine was slight.  A 20 percent rating was warranted for 
moderate limitation of motion and a 30 percent rating was 
assigned for severe limitation of motion of the cervical 
spine.  See 38 C.F.R. § 4.71a (1996).

During the course of this appeal, VA issued new regulations 
for the evaluation of spine disabilities, effective from 
September 26, 2003, that are relevant to this appeal.  See 68 
Fed. Reg. 51454- 51458 (Aug. 27, 2003) (codified as amended 
at 38 C.F.R. § 4.71a, Codes 5235 to 5243, and Plate V).  
Accordingly, the Board will review both the pre- and post-
September 26, 2003 rating criteria to determine the proper 
evaluation for the veteran's cervical spine.  As noted above, 
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the new criteria, Diagnostic Codes 5235-5243, rated 
under the general formula for diseases and injuries of the 
spine, which provides a 10 percent disability rating when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of height.  See 38 C.F.R. § 4.71a.  A 
20 percent rating is assigned for forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  A 30 percent disability rating is 
warranted when forward flexion of the cervical spine is 15 
degrees or less; or when there is favorable ankylosis of the 
entire cervical spine.  Id.  Finally, a 40 percent rating is 
provided for unfavorable ankylosis of the entire cervical 
spine.  Id. 

The Board observes that Note (2) to 38 C.F.R. § Diagnostic 
Codes 5235-5243 reads that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  38 C.F.R. § 4.71a (2004). 

Service medical records show that in June 1969 the veteran 
sustained a fragment wound of the neck.  He underwent 
satisfactory debridement and exploration without nerve or 
artery involvement.  It was noted that there was no injury to 
vital structures.  There was also no postoperative dysphasia 
or hoarseness.  He was diagnosed with a fragment wound of the 
neck.  At separation in December 1969, the veteran's neck was 
"normal."  

At his November 1996 VA examination, a 3 inch oblique scar 
was observed on the left side of the veteran's neck in the 
anterolateral area, just left of the midline.  It was noted 
to be 3 inches in length and well-healed.  There was no 
apparent damage to the underlying soft tissue or underlying 
vital structures.  He was diagnosed with a scar, shell 
fragment wound of the neck.  

At his August 1998 personal hearing, the veteran testified 
that his neck scar became irritated when he wore a dress 
shirt and when he turned his head to the left.  He also 
indicated that it was "sometimes" tender.  

At his September 1998 VA examination, the veteran's neck 
exhibited a full range of motion, except for left rotation of 
60 degrees and left abduction of 40 degrees.  It was also 
noted to be painful in all directions.  He was diagnosed with 
cervical syndrome of indeterminate etiology.  A cervical 
spine X-ray was "normal."  

An October 1998 disability determination report noted that 
the veteran's cervical spine allowed approximately 50 degrees 
of flexion, 60 degrees of extension, 80 degrees of rotation 
bilaterally and 45 degrees of lateral flexion bilaterally.  
It was noted that these studies were within normal limits.  

At his April 2002 VA examination, the veteran reported that 
over the years, he had occasional burning pain in the area of 
his neck scar when turning his head and particularly when 
wearing a collared shirt.  He denied any significant 
functional limitation related to occupational or recreational 
activities secondary to his neck scar.  He also denied 
difficulty breathing, swallowing, or speaking.  On 
examination, no gross bony malalignment of the cervical spine 
was seen.  There was also no growth or malalignment of any of 
the soft tissues of the neck including the trachea, 
esophagus, and the musculature.  On close observation, the 
examiner observed a well-healed scar in the anterior portion 
of the left neck that approximately overlaid the middle to 
distal third of the sternocleidomastoid.  No irregularity of 
the sternocleidomastoid muscle or any other muscle of the 
neck was observed.  The scar itself was slightly darker than 
the surrounding skin and was approximately .5 cm. wide at its 
greatest width and approximately 8 cm. in length, obliquely 
oriented and slightly L-shaped.  The scar was nontender to 
palpation, nonadherent, and had normal skin texture.  There 
was no ulceration, breakdown, elevation, depression, 
underlying tissue loss, or inflammation.  The scar was 
minimally disfiguring and had not changed since the 1998 
color photographs.  On thorough examination, the cervical 
spine had full range of movement with 45 degrees flexion, 40 
degrees extension, 40 degrees bilateral side bending, and 65 
degrees rotation.  There was normal phonation, respiration, 
and swallowing.  The examiner ultimately diagnosed the 
veteran with status-post shell fragment wound of the left 
neck with residual scar without functional limitation and 
only mild disfigurement. 

A separate April 2002 VA examination report noted that it was 
clear that the veteran's neck wound was a "relatively soft 
tissue injury."  Since the time of the veteran's separation 
from service, there was no report of any muscle symptoms or 
dysfunction of the neck.  On examination, there was no 
irregularity of the muscle belly itself.  The veteran had 
normal function and there was no evidence of muscular injury. 

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
scar, shell fragment wound of the neck.  As such, the appeal 
is accordingly denied.

The veteran's neck scar does not warrant a rating in excess 
of 10 percent under either the "old" or "new" schedular 
criteria of Diagnostic Code 7800.  There is no objective 
medical evidence of record indicating that the veteran's neck 
scar is severely disfiguring or that it has two or three 
characteristics of disfigurement.  The April 2002 VA examiner 
stated that the veteran's scar was "minimally disfiguring."  
In addition, he indicated that the scar was 8 cm. long and .5 
cm. wide at is greatest width.  Those measurements were also 
stated by the November 1996 VA examiner who stated that the 
scar was 3 inches long.  The April 2002 VA examiner continued 
to state that the scar was nontender to palpation, 
nonadherent, and had normal skin texture.  In addition, there 
was no ulceration, breakdown, elevation, depression, 
underlying tissue loss, or inflammation.  As such, there is 
no evidence that the scar exhibits two or three 
characteristics of disfigurement or is severely disfiguring.  
Therefore, the veteran's neck scar does not warrant a rating 
in excess of 10 percent under the "old" or "new" schedular 
criteria.  

The veteran's neck scar also fails to warrant a rating in 
excess of 10 percent under both the "old" and "new" 
schedular criteria of pertaining to the spine.  In September 
1998, the veteran's neck exhibited full range of motion and 
an X-ray of the cervical spine was normal.  In October 1998, 
the veteran's neck range of motion was described as being 
"within normal limits," and in April 2002, the veteran 
denied any significant functional limitation related to his 
neck scar.  An examination revealed that the veteran had 
"full range of movement."  While the September 1998 VA 
examiner noted that the veteran's neck exhibited a full range 
of motion, except for left rotation of 60 degrees and left 
abduction of 40 degrees, the Board notes that such limitation 
is slight and does not warrant a rating in excess of 10 
percent.  As range of motion for the veteran's neck has been 
described as "full" on nearly each examination, the Board 
finds no evidence of "moderate" limitation of motion as 
required for a rating in excess of 10 percent under the 
"old" schedular criteria.  

Moreover, the Board finds no objective medical evidence of 
record showing that the veteran's neck has exhibited limited 
motion such that a rating in excess of 10 percent would be 
warranted under the "new" schedular criteria.  As noted in 
the facts above, there is no evidence that range of motion 
for the veteran's neck exhibited flexion greater than 15 
degrees but not greater than 30 degrees, or a combined range 
of motion of the cervical spine not greater than 170 degrees.  
The Board therefore finds no objective medical evidence of 
record showing that the veteran's neck scar warrants a rating 
in excess of 10 percent based on limitation of motion under 
the "new" schedular criteria.  

Finally, the Board has determined that the veteran's neck 
scar, residual of a gunshot wound to the neck, does not 
warrant a rating in excess of 10 percent under 38 C.F.R. 
§ 4.73, Diagnostic Code 5322 or 5323, rating injuries to 
Muscle Groups XXII and XXIII.  As noted above, the April 2002 
VA examination report noted that there was no report of any 
muscle symptoms or dysfunction of the neck since his in-
service injury and on examination, there was no irregularity 
of the muscle belly itself.  The veteran had normal function 
and there was no evidence of muscular injury.  As such, an 
increased rating is not warranted under 38 C.F.R. § 4.73, 
Diagnostic Codes 5322 or 5323.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for a 
scar, shell fragment wound of the neck, and the claim is 
denied.  


ORDER

Service connection for a skin disorder, other than tinea 
cruris of the groin, is denied. 

A rating in excess of 10 percent for a scar, shell fragment 
wound of the neck is denied.  


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


